Citation Nr: 1037297	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for chronic neck pain syndrome, and degenerative joint 
disease (DJD) C4-C6.

3.  Entitlement to an initial disability rating in excess of 10 
percent for a low back disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and N.K.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
two rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In a February 2006 
rating decision, the RO, inter alia, granted service connection 
for bilateral hearing loss at a noncompensable disability rating.  
In an April 2006 rating decision, the RO granted service 
connection for a low back disorder at a 10 percent disability 
rating, and granted service connection for chronic neck pain 
syndrome, and degenerative joint disease C4-C6, at a 10 percent 
disability rating.

As support for his claims, the Veteran provided testimony before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing) in December 2009.  The transcript of the hearing has 
been associated with the claims file and reviewed.

This matter was previously before the Board in May 2010, at which 
time it was, inter alia, remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

In December 2009, the Veteran submitted additional evidence.  The 
submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. 
§ 20.1304(c) (2009).

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not developed 
or adjudicated this issue.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a request 
for a TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id.  

The issues of an initial disability rating in excess of 10 
percent for a low back disorder and entitlement to a TDIU are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At worst, the Veteran has Level I hearing loss in both the 
right ear and the left ear.

2.  The Veteran's service-connected chronic neck pain syndrome, 
and DJD C4-C6, is not manifested by forward flexion greater than 
15 degrees, but not greater than 30 degrees; a combined range of 
motion of the cervical spine not greater than 170 degrees; 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for service-
connected bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an initial disability rating in excess of 10 
percent for chronic neck pain syndrome, and DJD C4-C6, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in December 2004.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claims, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

Additionally, letters dated in March 2006 advised the Veteran 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, he has received all required notice in 
this case, such that there is no error in content. 

The Board notes that the claims at issue stem from initial rating 
assignments.  In this regard, the Court has held that an 
appellant's filing of a notice of disagreement (NOD) regarding an 
initial disability rating or effective date, such as the case 
here, does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold that 
38 U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would essentially 
render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing the 
statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that 
the holding was limited to situations where service connection 
was granted and the disability rating and effective date were 
assigned prior to the November 9, 2000 enactment of the VCAA.  If 
this did not occur until after that date, as the case here, the 
Veteran is entitled to pre-decisional notice concerning all 
elements of his claim, including the downstream disability rating 
and effective date elements.  Moreover, if he did not receive 
this notice, for whatever reason, it is VA's obligation to 
explain why the lack of notice is not prejudicial - i.e., 
harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court emphasized 
its holding in Dingess that "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
Specifically, the RO provided the Veteran with downstream Dingess 
and increased rating notices pertaining to the disability rating 
and effective date elements of his higher initial rating claims 
in March 2006, with subsequent readjudication of his claims in 
August 2007, October 2007, and July 2010.  The Veteran also 
submitted several statements throughout the course of the appeal, 
and provided testimony at a Travel Board hearing in December 
2009.  He also has been provided several VA examinations in 
connection with his claims, the most recent of which he failed to 
report.  Thus, any presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and private treatment 
records as identified and authorized by the Veteran.  Further, 
the Veteran has submitted numerous statements in support of his 
claims.  Moreover, 
pursuant to Board remand directives in a May 2010 Board remand, 
the RO has obtained recent VA treatment records and attempted to 
obtain private treatment records by requesting the Veteran to 
identify and authorize the release of those records.  Further, 
the Veteran was afforded an opportunity to provide testimony in 
support of his claim in December 2009.  He also was scheduled for 
VA examinations in June 2010, but he failed to show for them.  
Finally, he has submitted numerous statements in support of his 
claims.  Thus, there is no indication that any additional 
evidence remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its May 2010 remand.  Specifically, the RO was instructed to 
request from the Veteran any information regarding any VA and 
private treatment for the disabilities currently on appeal and 
obtain any such records.  The RO also was instructed to provide 
the Veteran with VA examinations of his bilateral hearing loss 
and cervical spine and low back disorders to determine the 
current nature and severity of these disabilities.  The Board 
finds that the RO has complied with these instructions by sending 
a request to the Veteran for the release of private treatment 
records in May 2010, to which the Veteran did not respond.  The 
RO also complied with the May 2010 Board remand by scheduling for 
the Veteran VA examinations in June 2010.  Stegall v. West, 11 
Vet. App. 268 (1998).  However, the Veteran failed to show for 
the examinations.  While VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the Veteran 
also has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991). 

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving an initial rating assignment, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection (here, November 30, 
2004) until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, 
the Board must consider whether there have been times since the 
effective date of the Veteran's award when his disability has 
been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

A.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 
4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal hearing 
acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as 
noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  
This noncompensable rating is effective from November 30, 2004.  

A review of the evidence reveals that, in August 2004, the 
Veteran complained of a decline in his hearing.  He was given an 
audiology evaluation, which revealed that his hearing in the 
right ear was within normal limits from 250 Hertz (Hz) to 3000 
Hz, but there was a slight hearing loss in that ear from 4000 Hz 
through 8000 Hz.  There was a mild hearing loss in his left ear 
at 250 Hz, with hearing within normal limits from 500 Hz through 
2000 Hz, and a moderate to moderately severe notched hearing loss 
from 3000 through 4000 Hz.  See VA treatment record dated in 
August 2004.  

In May 2005, he was given a VA audiology examination.  At the 
time of the May 2005 examination, puretone thresholds, in 
decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
15
20
40
LEFT
20
15
15
50
50

The average puretone threshold was 22.5 in the right ear and 32.5 
in the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 96 percent in the left 
ear.  

In this case, applying the results from the May 2005 VA 
examination to Table VI yields a Roman numeral value of I for the 
right ear and a Roman numeral value of I for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral hearing loss would be evaluated as 
noncompensable (0 percent disabling), which is his current 
rating.  

Subsequent VA treatment records dated to May 2010 indicate only 
one complaint of increased hearing loss in August 2009; however, 
no details regarding the Veteran's bilateral hearing loss were 
noted in the August 2009 treatment record.  

The Veteran was scheduled for another VA audiology examination in 
June 2010.  However, he failed to report for the examination and 
has not provided a good cause for his failure to report for it.  
Additionally, the Veteran has not provided any detailed 
statements regarding any alleged increase in his bilateral 
hearing loss.  There is no evidence that the Veteran's bilateral 
hearing loss has progressed beyond its current noncompensable 
rating since the May 2005 VA examination.  See Hart, supra; see 
also Fenderson, supra.

Consequently, the preponderance of the evidence is against a 
compensable disability rating for the Veteran's bilateral hearing 
loss.  38 C.F.R. § 4.3.  Simply stated, the results do not 
provide a basis to grant an increased rating when considering 
hearing loss in both ears.  

B.  Chronic Neck Pain Syndrome, and DJD C4-C6

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Here, the Veteran seeks an initial compensable disability rating 
in excess of 10 percent for his chronic neck pain syndrome, and 
degenerative joint disease (DJD) C4-C6, which is currently rated 
under Diagnostic Code 5242 (degenerative arthritis of the spine).  
38 C.F.R. § 4.71a.  This rating is effective from November 30, 
2004, the day of receipt of the Veteran's original claim.  

The Board notes that the criteria for spine disorders were 
amended in September 2002 and September 2003.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 
2003).  In this case, the Veteran's claim was received in 
November 2004, subsequent to the final amendments.  Thus, only 
the most current version of the rating criteria (i.e., the 
September 2003 amendments) is applicable. 
  
Pursuant to the rating criteria that pertain to disabilities of 
the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  The General Formula pertains to spine 
disabilities with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater than 
85 degrees; or forward flexion of the cervical spine greater than 
30 degrees, but not greater than 40 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 degrees, but 
not greater than 235 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees, but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is warranted when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or forward flexion of 
the cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability rating 
is warranted when there is forward flexion of the cervical spine 
15 degrees or less, or favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

A review of the Veteran's treatment records reveals no complaints 
of, or treatment for, his cervical spine disorder prior to May 
2005, at which time he was provided a VA examination.  During the 
VA examination, the Veteran indicated he began having serious 
problems with his cervical spine four years ago.  He complained 
of pain in the cervical spine at a level of 3-4 on an analog 
scale of 0-10.  Examination revealed no curvature abnormality, 
scar, lump, or spasms palpable.  The range of motion of the 
cervical spine was full in flexion, 40 degrees in extension, and 
70 degrees in right and left rotation without pain.  There was no 
muscular atrophy in the upper extremities.  Neurological 
examination was negative in the upper extremities with bilateral 
symmetrical responsive 2+ reflexes without any neurological 
deficit.  The range of motion for the cervical spine was repeated 
more than ten times with no reduction in the range of motion 
except stiffness at the end of 10 successful rotations, flexion, 
and extension.  The Veteran did not complain of significant 
increase in pain.  See VA examination report dated in May 2005.  

Another VA examination was provided in April 2006.  At this 
examination, the Veteran complained of intermittent neck pain, 
achy in nature, that increased with exercise and lifting or 
working at home.  His neck pain radiated to his right shoulder 
with numbness and tingling in both hands, and weakness, at times.  
He reported flare-ups all the time.  Examination of the neck 
revealed no deformity or localized tenderness of the paraspinal 
muscle of the neck.  The range of motion for the cervical spine 
was 35 degrees in forward flexion, 40 degrees in extension, 35 
degrees in right and left lateral flexion, 70 degrees in right 
and left lateral rotation.  There was pain at the end of flexion 
and extension, but no additional limitation or pain with 
repetitive use.  However, the Veteran developed fatigue, 
weakness, lack of endurance and incoordination after repetitive 
use of his neck.  See VA examination report dated in April 2006.    

In February 2007, the Veteran was assessed with neck pain, with 
X-ray results showing degenerative disc disease and DJD in the 
neck.  See VA treatment record dated in February 2007.  Treatment 
records since then through May 2010 reveal no complaints of, or 
treatment for, any cervical spine disorder or symptomatology 
thereof.

The Veteran was scheduled for another VA examination in June 
2010.  However, he failed to report for the examination and has 
not provided a good cause for his failure to report for it.  
Additionally, the Veteran has not provided any detailed 
statements regarding any alleged progression in his cervical 
spine disorder.  

The Board finds no basis to award a disability rating greater 
than 10 percent for the Veteran's cervical spine disorder.  
38 C.F.R. § 4.7.  In this respect, the Veteran's cervical spine 
does not exhibit forward flexion greater than 15 degrees, but not 
greater than 30 degrees; a combined range of motion of the 
cervical spine not greater than 170 degrees; forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  The May 2005 and April 2006 VA 
examinations showed full forward flexion and 35 degrees in 
forward flexion, respectively.  Furthermore, the combine ranges 
of motion of the cervical spine for both the May 2005 and April 
2006 VA examinations were greater than 170 degrees.  There also 
is no evidence of any ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242.  

Further, factoring in the DeLuca provisions, the Board notes 
that, at his May 2005 VA examination, the Veteran had only 
stiffness in his neck after 10 repetitions of range of motion 
testing for his neck.  At his April 2006 VA examination, there 
was pain at the end of flexion and extension.  Further, although 
the Veteran developed fatigue, weakness, lack of endurance, and 
incoordination after repetitive use of his neck, there was no 
additional limitation or pain with repetitive use.  There also 
was no atrophy or deformity.  See VA examination report dated in 
April 2006.  Moreover, as previously noted, there has been no 
medical evidence following the April 2006 VA examination to show 
that his cervical spine disorder has worsened or that there has 
been worsening additional functional limitation.  As the Board 
already observed, the Veteran had failed to report for a VA 
examination in June 2010, an examination that might have provided 
further documentation to support an increased rating.  Thus, 
evidence of record shows that, while the Veteran has some pain on 
motion, his pain on range of motion does not cause any functional 
loss as to limit his motion to meet the criteria of a 20 percent 
disability rating.  There is no evidence that the Veteran's 
cervical spine pain is such that it limits his forward flexion to 
15 to 30 degrees or causes additional disability beyond that 
reflected on range of motion measurements in his April 2006 VA 
examination report.  

Overall, the Board finds no basis to award an initial evaluation 
beyond 10 percent considering complaints of functional loss.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for spine 
disorders are not more appropriate because the facts of this case 
do not support their application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5241, and 5243; Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 10 
percent for chronic neck pain syndrome, and DJD C4-C6, under 
Diagnostic Code 5242.  38 C.F.R. § 4.3. 

The Board adds that it does not find that the Veteran's service-
connected bilateral hearing loss and chronic neck pain syndrome, 
and DJD C4-C6, should be increased for any other separate period 
based on the facts found during the appeal period.  Fenderson, 12 
Vet. App at 125-26.  Since the effective date of his awards, 
these disabilities have never been more severe than contemplated 
by its existing rating, so the Board cannot "stage" his 
ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's service-connected bilateral hearing 
loss and chronic neck pain syndrome, and DJD C4-C6, interfere 
with his ability to work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated for 
these disabilities by the regular Rating Schedule.  VAOPGCPREC 6-
96.  See also 38 C.F.R. § 4.1 (indicating disability ratings 
are based on the average impairment of earning capacity and that, 
generally, the degrees of disability specified [in the Rating 
Schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).


ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.

An initial disability rating in excess of 10 percent for chronic 
neck pain syndrome, and DJD C4-C6, is denied.


REMAND

Before addressing the merits of the issues concerning the 
Veteran's low back and claim for a TDIU, the Board finds that 
additional development of the evidence is required.

In this case, the Board initially notes that, in June 2010, the 
RO had scheduled for the Veteran a VA examination of his low back 
disorder in order to determine the current nature and severity of 
the low back disability.  As previously noted, the Veteran failed 
to report for the examination as scheduled.  However, in December 
2009, he submitted additional evidence.  Significantly, the 
Veteran was examined by his private treating physician, R. 
Lanter, D.O., in November 2009.  During the examination, the 
Veteran complained of severe, chronic low back pain that radiates 
to the buttocks and posterolateral thighs and legs.  He has 
difficulty with prolonged periods of sitting, standing, bending, 
lifting, carrying, ambulating, and transferring from sitting to 
standing.  He also has difficulty with activities of daily 
living.  His pain is chronic, constant, and exacerbated by 
activity.  The pain is moderate to severe.  At the time, the 
Veteran walked with a walker for safety and had trouble standing 
erect due to back pain.  He also had poor exercise tolerance.  
Examination showed no evidence of muscle fasciculations or 
atrophy.  The Veteran had a stooped posture and difficulty 
getting on the examination table.  The physician indicated that 
there was decreased range of motion of the thoracolumbar spine in 
right and left rotation limited to 45 degrees in either direction 
and that extension was limited to neutral at best.  Palpation 
revealed paravertebral tenderness and spasm.  Straight leg 
raising test caused increased low back pain bilaterally between 
30 and 40 degrees.  There was hip flexor weakness due to back 
pain.  Reflexes were hypoactive, and pathological reflexes were 
absent.  Sensibility, coordination, and proprioception were 
intact.  Gait was hip-flexed and antalgic.  See private treatment 
record from R. Lanter, D.O., dated in November 2009.

Based on the examination by the Veteran's private treating 
physician, R. Lanter, D.O., it appears that the Veteran's 
service-connected low back disability may have worsened.  
However, it is unclear to the Board the current degree of 
severity of the low back disability.  The November 2009 private 
examination report indicated that extension was "neutral at 
best", and it is unclear from this notation whether the Veteran 
has ankylosis of the thoracolumbar spine.  There also was no 
indication of the range of motion of the Veteran's low back in 
flexion.  

Thus, the Board finds that another remand for a VA examination is 
necessary to determine the exact degree of severity of the 
Veteran's service-connected low back disability.

Additional VA treatment records also show that he complained of 
sciatica in his lower extremities in 2008 and 2009.  See VA 
treatment records dated in February 2008 and August 2009.  

With regard to the issue of TDIU, as previously noted, when 
evidence of unemployability is submitted during the course of an 
appeal of an increased rating claim, a claim for entitlement to a 
TDIU due to service-connected disabilities will be considered 
"part and parcel" of the claim for benefits for the underlying 
disability.  In such cases, a request for a TDIU is not a 
separate "claim" for benefits, but, rather, is an attempt to 
obtain an appropriate disability rating, either as part of the 
initial adjudication of a claim or as part of a claim for 
increased compensation.  Rice, 22 Vet. App. at 453-54.

In this case, the issue of a TDIU has been raised by the evidence 
of record.  Specifically, in the aforementioned November 2009 
examination report by R. Lanter, D.O., there was a notation that 
the Veteran is "unable to work."  Thus, this claim must be 
included in the adjudication of the Veteran's claim for an 
initial disability rating in excess of 10 percent for his low 
back disorder.  Therefore, the Board finds the evidence of record 
has reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased rating 
claim, the proper remedy here is for the Board to remand, rather 
than refer, the TDIU issue to the AOJ for proper development and 
adjudication.

The AOJ should send the Veteran a Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter for his TDIU claim.  This letter 
should notify the Veteran of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with the 
case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That 
is, the Veteran should be provided notice that advises him of the 
disability rating and effective date elements of a claim, keeping 
in mind that a TDIU claim is a type of claim for a higher 
disability rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a VCAA notice letter notifying the 
Veteran of any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim on 
appeal, either on a schedular or extra-
schedular basis.  This notice must indicate 
what information or evidence the Veteran 
should provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 3.159(b).  This letter should also 
comply with the Court case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

The claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

3.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current nature and severity of his back 
disability.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, in 
particular, any records of recent treatment.

The examination should include any diagnostic 
testing or evaluation deemed necessary.  The 
examination must include range of motion 
findings.  The examiner is asked to identify 
and describe any current symptomatology, 
including any functional loss associated with 
the back disability due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the back, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with the 
Veteran's service-connected back disability, 
such as radiculopathy or sciatica affecting 
the lower extremities, the examiner should 
identify this abnormality and comment on its 
severity.

The examination report should also include a 
discussion of whether the Veteran has 
incapacitating episodes and their total 
duration (in weeks) during the last 12 
months. Note: an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome (IVDS) requiring 
bed rest prescribed by a physician and 
treatment by a physician.

Finally, the examiner should indicate the 
effect the Veteran's back disability has on 
his ability to obtain and maintain gainful 
employment.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.

4.  Readjudicate the Veteran's claim for a 
disability rating in excess of 10 percent for 
his service-connected low back disorder and 
his claim for entitlement to TDIU due to 
service-connected disabilities in light of 
the VA examination and any additional 
evidence received since July 2010 
supplemental statement of the case (SSOC).  
The RO should also formally determine 
whether extraschedular consideration 
under 38 C.F.R. § 3.321 and 38 C.F.R. § 
4.16(b) is warranted.  

5.  If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


